Dismissed and Memorandum Opinion filed March 31, 2015.




                                          In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00124-CV

                       ROSEMARY TOOKER, Appellant
                                           V.
           ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06192

               MEMORANDUM                          OPINION
      On February 5, 2015, appellant filed a notice of appeal from a judgment
signed January 7, 2015. The clerk’s record has not been filed. On February 25,
2015, the Harris County District Clerk’s office notified this court that appellant has
not paid for preparation of the record.

      On February 25, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                      PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2